DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9, 10, 12 – 14, 16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2021/0066452).

    PNG
    media_image1.png
    293
    525
    media_image1.png
    Greyscale

(Claim 1) Liaw teaches an integrated circuit (IC) comprising:
a gate-all-around (GAA) transistor (fig. 11) comprising:

one of a source filler and a drain filler (601) positioned at one end (sidewall) of the first gate section and extending from the first surface (top of #101) to the gate top surface; and
one of a source region and a drain region (751) positioned at one end of a channel (901), adjacent to the one of the source filler and the drain filler (601) and extending up from a plane defined by the gate top surface.
(Claim 2) Liaw teaches wherein:
the one of the source filler and the drain filler (601) comprises the source filler (601 left); and
the one of the source region and the drain region (751, paragraph 61) comprises the source region; and further comprising:
the drain filler  (601 right) positioned at another end of the first gate section and extending up from the first surface (101) to the gate top surface; and
the drain region (751) positioned at another end of the channel, adjacent to the drain filler and extending up from the plane defined by the gate top surface (fig. 11).
(Claim 3) Liaw teaches the IC, further comprising the channel (901), wherein the channel comprises a nanostructure (paragraph 79).
(Claim 4) Liaw teaches wherein the source region (751) comprises an epitaxially-grown region (paragraph 54).
(Claim 5) Liaw teaches wherein the drain region (751) comprises an epitaxially-grown region.
(Claim 6) Liaw teaches wherein the source filler (601) comprises an undoped semiconductor material (paragraph 54).
(Claim 7) Liaw teaches wherein the source filler comprises undoped silicon germanium (SiGe, paragraph 54).
 (Claim 9) Liaw teaches wherein the source filler comprises a semiconductor material comprising an anti-dopant material (paragraph 55).
(Claim 10) Liaw teaches wherein the anti-dopant material comprises Arsenic Phosphorous (paragraph 55).
 (Claim 12) Liaw teaches the IC, further comprising a spacer (501) between the first gate section and the source filler (601).
(Claim 13) Liaw teaches wherein the source region (751, D3) comprises a dopant at a first concentration and the source filler (601) comprises the dopant at a second concentration less than the first concentration (paragraphs 61 – 66).
(Claim 14) Liaw teaches wherein the dopant comprises a phosphorous dopant (paragraph 61).
 (Claim 16) wherein the IC is integrated into a device selected from the group consisting of:
a set top box;
an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone;

a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player;
a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (paragraph 2).
(Claim 29) Liaw teaches an integrated circuit (IC) comprising
a gate-all-around (GAA) transistor (figs. 11, 12) positioned on top of the substrate (101), the GAAa bottom gate (figs. 11, 12 #1103) positioned above the planar top surface and parallel to the planar top surface, the bottom gate having a gate top surface;
a channel (901) positioned above the gate top surface and parallel to the planar top surface;
a source filler (601 left) positioned at one end of the bottom gate and extending up from the planar top surface to the gate top surface;
a source region (751 left) positioned at one end of the channel, on top of the source filler and extending up from a plane defined by the gate top surface;
a drain filler (601 right) positioned at another end of the bottom gate and extending up from the planar top surface to the gate top surface; and
.
Claims 17 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2020/0303521).
(Claim 17) Son et al. teach a method for fabricating a gate-all-around (GAA) transistor, the method comprising:

    PNG
    media_image2.png
    549
    490
    media_image2.png
    Greyscale

forming a first gate (160S) having a gate top surface on a top surface of a substrate (102);

forming a source filler (132 left) adjacent to the first gate from the top surface of the substrate to at least the gate top surface of the first gate (paragraph 37);
forming a drain filler (132 right) adjacent to the first gate from the top surface of the substrate to at least the gate top surface of the first gate (paragraph 37);
forming a source region (134) on the source filler (132); and
forming a drain region (134) on the drain filler (132).
(Claim 18) Son et al. teach the method, further comprising forming a spacer (120, paragraph 48) between the first gate (160S) and the source filler (132).
(Claim 19) Son et al. teach wherein forming the channel comprises forming a nanostructure on the gate top surface of the first gate (paragraph 48).
(Claim 20) Son et al. teach wherein forming the nanostructure (NSS) comprises forming one of a nanowire, a nanosheet, or a nanoslab (paragraph 48).
(Claim 21) Son et al. teach the method, further comprising forming a plurality of gate sections (160M) over the channel.
(Claim 22) Son et al. teach the method, further comprising etching the channel (fig. 12, paragraph 109) and exposing the top surface of the substrate.
(Claim 23) Son et al. teach wherein forming the source filler comprises epitaxially growing an undoped semiconductor material (fig. 19A, paragraph 120).
(Claim 24) Son et al. teach wherein epitaxially growing the undoped semiconductor material comprises epitaxially growing an undoped silicon germanium (SiGe) semiconductor material (fig. 19A, paragraph 120).
(Claim 25) Son et al. teach wherein forming the source filler comprises epitaxially growing a semiconductor material comprising an anti-dopant material (paragraph 36).
(Claim 26) Son et al. teach wherein forming the source region (134) comprises epitaxially growing the source region (paragraph 44).
(Claim 27) Son et al. teach wherein epitaxially growing the source region comprises growing a doped source region (paragraph 44).
(Claim 28) Son et al. teach wherein forming the source filler comprises growing the source filler at a first doping level below a second doping level of the doped source region (paragraph 45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2021/0066452) and Son et al. (US 2020/0303521) in view of Tsai et al. (US 2021/0328012).
(Claim 15) Liaw lack wherein the source region comprises a first material and the source filler comprises a second material different than the first material, the second material inducing stress on the first material to boost mobility in the first material.
However, Son et al. teach wherein the source region (134) comprises a first material and the source filler (132) comprises a second material different than the first material as art recognized equivalents (paragraph 44) for the benefit of suppressing punch through and deterioration (paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of suppressing punch through and deterioration.
Liaw/Son et al. lack wherein the second material inducing stress on the first material to boost mobility in the first material.
However, Tsai et al. teach wherein the second material inducing stress on the first material to boost mobility in the first material for the benefit of improving carrier mobility (paragraph 41).
.
Allowable Subject Matter
Claims 8 and 11are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 2, 2022